DETAILED ACTION

Status of the Application
	In response filed on December 7, 2020, the Applicant amended claims 27 and 39 and cancelled claim 32.  Claims 27-31 and 33-46 are pending and currently under consideration for patentability.

Response to Arguments
	Applicant’s arguments, with respect to the rejection of amended claims 27 and 39 under 35 U.S.C. 103 have been considered, and are persuasive. The Examiner is persuaded that the it would not be reasonable to combine the features found in the references to arrive at  a beacon software application executable on a user device associated with a customer configured to calculate proximity to a beacon using a received bacon signal and generate a partial beacon data record comprising a beacon ID and time stamp in response to the proximity of the user device being within a predetermined range no greater than six feet and transmission of this partial record to a hub computing device which transmits a beacon record including the partial beacon data along with at least a hub ID to a database along to determine whether the promotional display structure is displayed during the specified time period.


Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 27-31 and 33-46 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art of record is Ulrich et al. (U.S. PG Pub No. 2009/0101712, April 23, 2009) (hereinafter "Ulrich”); Fitzgerald et al. (U.S. PG Pub No. 2005/0243784, November 3, ; Hunter et al. (U.S. PG Pub No. 2013/0297422, November 7, 2013); Landau (U.S. PG Pub No. 2008/0109309, May 8, 2008) (hereinafter "Landau”); Overhultz et al. (U.S. PG Pub No. 2005/0095573, May 5, 2005) (hereinafter "Overhultz”); Stuttle et al. (U.S. PG Pub No. 2015/0237463, August 20, 2015); Schwartz (U.S. PG Pub No. 2014/0304123, October 9, 2014); Shani (U.S. PG Pub No. 2012/0197715, August 2, 2012); and “So you’ve installed an ibeacon system” (published on January 2014 at https://www.recode.net/2014/1/9/11622148/so-youve-installed-an-ibeacon-system-now-comes-the-hard-part-no-one)

Ulrich teaches a system for monitoring compliance with a retail display program, the retail display program comprising a promotional display structure intended to be displayed at a specified retail facility during a specified time period.
Fitzgerald teaches a method/system for evaluating an effectiveness of promotional display structures based on beacon tracking including a beacon software application executable on a user device and configured to generate a beacon data record in response to the proximity of the user device being within a predetermined range of said beacon and wherein the location-specific data includes geo-location data generated by the user device.
Hunter teaches the predetermined range being no greater than six feet.
Landau teaches wherein said beacon includes a power source that is configured to activate automatically when the promotional display structure is erected.
Overhultz teaches wherein said beacon is embedded within a material from which the promotional display structure is fabricated.
Stuttle teaches consumer phones equipped with an app that sends product/display location information to a server and suggests tracking product display locations.
Schwartz teaches consumer phones equipped with an app that sends product/display location information to a server and suggests tracking product display locations.
Shani teaches wherein said beacon includes a power source that is configured to activate automatically when the promotional display structure is erected.
“So you’ve installed an ibeacon system” teaches use of beacons installed at advertising locations within a retail environment. 



As per Claims 27 and 39, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest a beacon software application executable on a user device associated with a customer configured to calculate proximity to a beacon using a received bacon signal and generate a partial beacon data record comprising a beacon ID and time stamp in response to the proximity of the user device being within a predetermined range no greater than six feet and transmission of this partial record to a hub computing device which transmits a beacon record including the partial beacon data along with at least a hub ID to a database along to determine whether the promotional display structure is displayed during the specified time period. While individual features may be known per se, there is no teaching or suggestion absent applicants’ own disclosure to combine these features other than with impermissible hindsight

  Claims 28-31, 33-38, and 40-46 depend upon claims 27 and 39 and have all the limitations of claims 27 and 39 and are allowable for the same reason.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)272-4704.  The examiner can normally be reached on M-F 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached at (571)-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M DETWEILER/Primary Examiner, Art Unit 3621